972 F.2d 355
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Archie TEYCIAL, Appellant.
No. 91-3631EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 4, 1992.Filed:  August 10, 1992.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Archie Teycial entered a guilty plea to two firearm-related charges.  On appeal, Teycial argues the district court committed error in refusing to suppress the revolver and ammunition seized by the arresting officers.  Teycial also raises arguments about his sentences.  A discussion of the issues by this panel will serve no useful purpose.  We have carefully considered Teycial's arguments and find them to be without merit.  We affirm Teycial's convictions and sentences.  See 8th Cir.  R. 47B.